DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Claim Status
Claims 1-6, 8-13, 15-20, 22-23 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 08/16/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 8 is objected to because of the following reasons:
For claim 8, “communication the media item” should be “communicating the media item”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 11, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 11, 18 are indefinite because there are insufficient antecedent basis for the following limitations:
“the providing of the media item in relation to the communication session” (claim 4)
“the providing the media item in relation to the communication session” (claim 11)
“the providing the media item in relation to the communication session” (claim 18)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lango, US 6,813,690.

For claim 1. Lango teaches: A method comprising: 
receiving over a network, by a cache server and from a call router, an instruction that comprises an identifier of media provided by a media service, the instruction being related to a communication session facilitated by the call router; (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106.”; more details in fig 6, column 14, line 64 to column 16, line 60)
based on the instruction, transmitting, by the cache server, a media request for the identified media to a media server providing the media service; (Lango, fig 1, column 4, line 35 to column 6, line 48, “Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; more details in fig 6, column 14, line 64 to column 16, line 60)
and in response to receiving, at the cache server, a media item generated based on the media request: caching the received media item at the cache server with a uniform resource identifier (URI) that comprises state information of the communication session; (Lango, fig 1, column 4, line 35 to column 6, line 48, “Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients… According to the teachings of the present invention, caching server system 104 is configured to cache media data using content-sensitive identifiers. These content-sensitive identifiers enable caching server system 104 to unambiguously determine the version or content of the media data cached by the caching server system 104 for a particular data reference or pointer (e.g., for a particular URL). Since the data is cached using objects, according to the teachings of the present invention, caching server 104 generates a content-sensitive identifier for each object and associates the content-sensitive identifier with the object. In the embodiment where an object corresponds to a file, the content-sensitive identifier may correspond to a filename associated with the file. According to the teachings of the present invention, based upon the content-sensitive identifiers, caching server 104 can unambiguously determine if the data cached by the caching server (in the form of objects) for a particular URL is the same (is "current" or "fresh") as the media data stored by the media data server 102 for the particular URL or whether the cached data is different (is "stale") from the media data stored by media data server 102 for the particular URL.”; more details in fig 3-4, column 9, line 8 to column 14, line 27, “For each object generated in step 304, caching server system 104 then configures and associates a string (hereinafter referred to as the "object name string") with the object based upon information which uniquely identifies the version of media data stored by the object (step 306). FIG. 4 depicts an object name string 400 generated for an object according to an embodiment of the present invention. As depicted in FIG. 4, object name string 400 is generated by concatenating one or more strings comprising information that uniquely identifies the version of the media data stored by the object. Object name string 400 depicted in FIG. 4 is merely illustrative of an embodiment incorporating the present invention and does not limit the scope of the invention as recited in the claims. One of ordinary skill in the art would recognize variations, modifications, and alternatives. Object name string 400 depicted in FIG. 4 includes a reserved string 402, a string 404 indicating the name of the URL (or data reference or data pointer) corresponding to the media data stored by the object, a string 406 representation of the encoding used for the logical stream, a validator string 408 for the object, and a string representing the object number 410 assigned to the object. It should be apparent that in alternative embodiments of the present invention, other strings and/or values not depicted in FIG. 4 may also be used to generate the object name string. Additionally, in alternative embodiments of the present invention, the object name string may be generated using fewer strings and/or values than those depicted in FIG. 4.”)
and communicating the media item over the network to the call router in relation to the communication session. (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106. Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; implicit that requested data is delivers to the requesting client system via intermediary network device such as a router since “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like.”)

For claim 2. Lango discloses all the limitations of claim 1, and Lango further teaches: wherein the media request includes a resource identifier used to identify a network location of the media server providing the media service. (Lango, fig 1, column 4, line 35 to column 6, line 48, “A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"”; fig 6, column 14, line 64 to column 15, line 42, “Upon receiving the data request from client system 106, caching server system 104 reads the media data description information for the selected URL from the media data server storing media data for the URL requested by the data request (step 604). Caching server system 104 then hashes the media data description information (or a portion thereof) read in step 604 to generate a validator string for the URL (step 606). Techniques used for generating a validator string have been previously described with respect to FIG. 4. Since the media data description information includes information (e.g., version information, author information, title information, duration of the logical stream, etc.) which uniquely identifies the version of the media data associated with the URL, the value of the validator string changes as the contents or version of the media data associated with the URL changes, i.e., the validator string is content-sensitive and uniquely identifies the version of media data associated with the URL and stored by media data server 102. The validator string is used to detect whether the media data associated with the URL and stored by the media data server has changed.”; column 18, line 9-17, “Additionally, if there are several media data servers with the same "name" (URL, hostname, or the like), each storing similar but slightly different content, conventional caching systems might continuously think that the media is going from fresh to stale and cause -neither- content to be in cache. However, the present invention avoids such a "false miss" problem and allows the content from all servers to be stored in the cache as distinct objects (and served from the cache) at the same time.”)

For claim 5. Lango discloses all the limitations of claim 1, and Lango further teaches: further comprising: receiving an incoming communication request directed to a destination endpoint; and executing a set of program instructions associated with the destination endpoint, the set of program instructions including the instruction that comprises the identifier of the media provided by the media service. (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106. Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; more details in fig 6, column 14, line 64 to column 16, line 60; also see fig 2, column 7, line 41 to column 9, line 7, “Storage subsystem 206 may be configured to store the basic programming and data constructs that provide the functionality of the computer system and of the present invention. For example, according to an embodiment of the present invention, software modules implementing the functionality of the present invention may be stored in storage subsystem 206 of caching server system 104. These software modules may be executed by processor(s) 202 of caching server system 104… Memory subsystem 208 may include a number of memories including a main random access memory (RAM) 218 for storage of instructions and data during program execution and a read only memory (ROM) 220 in which fixed instructions are stored.”)

For claim 6. Lango discloses all the limitations of claim 1, and Lango further teaches: wherein the transmitting, by the cache server, of the media request for the identified media to the media server is further based on a determination that media corresponding to the media request is not already cached at the cache server. (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106. Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; more details in fig 6, column 14, line 64 to column 16, line 60)

For claim 8. Lango teaches: A cache server comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the one or more computer processors to perform operations (Lango, fig 2, column 7, line 41 to column 9, line 7) comprising: 
receiving over a network, from a call router, an instruction that comprises an identifier of media provided by a media service, the instruction being related to a communication session facilitated by the call router; (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106.”; more details in fig 6, column 14, line 64 to column 16, line 60)
based on the instruction, transmitting a media request to a media server providing the media service; (Lango, fig 1, column 4, line 35 to column 6, line 48, “Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; more details in fig 6, column 14, line 64 to column 16, line 60)
and in response to receiving a media item generated based on the media request: caching the received media item at the cache server with a uniform resource locator identifier (URI) that comprises state information of the communication session; (Lango, fig 1, column 4, line 35 to column 6, line 48, “Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients… According to the teachings of the present invention, caching server system 104 is configured to cache media data using content-sensitive identifiers. These content-sensitive identifiers enable caching server system 104 to unambiguously determine the version or content of the media data cached by the caching server system 104 for a particular data reference or pointer (e.g., for a particular URL). Since the data is cached using objects, according to the teachings of the present invention, caching server 104 generates a content-sensitive identifier for each object and associates the content-sensitive identifier with the object. In the embodiment where an object corresponds to a file, the content-sensitive identifier may correspond to a filename associated with the file. According to the teachings of the present invention, based upon the content-sensitive identifiers, caching server 104 can unambiguously determine if the data cached by the caching server (in the form of objects) for a particular URL is the same (is "current" or "fresh") as the media data stored by the media data server 102 for the particular URL or whether the cached data is different (is "stale") from the media data stored by media data server 102 for the particular URL.”; more details in fig 3-4, column 9, line 8 to column 14, line 27, “For each object generated in step 304, caching server system 104 then configures and associates a string (hereinafter referred to as the "object name string") with the object based upon information which uniquely identifies the version of media data stored by the object (step 306). FIG. 4 depicts an object name string 400 generated for an object according to an embodiment of the present invention. As depicted in FIG. 4, object name string 400 is generated by concatenating one or more strings comprising information that uniquely identifies the version of the media data stored by the object. Object name string 400 depicted in FIG. 4 is merely illustrative of an embodiment incorporating the present invention and does not limit the scope of the invention as recited in the claims. One of ordinary skill in the art would recognize variations, modifications, and alternatives. Object name string 400 depicted in FIG. 4 includes a reserved string 402, a string 404 indicating the name of the URL (or data reference or data pointer) corresponding to the media data stored by the object, a string 406 representation of the encoding used for the logical stream, a validator string 408 for the object, and a string representing the object number 410 assigned to the object. It should be apparent that in alternative embodiments of the present invention, other strings and/or values not depicted in FIG. 4 may also be used to generate the object name string. Additionally, in alternative embodiments of the present invention, the object name string may be generated using fewer strings and/or values than those depicted in FIG. 4.”)
and communication the media item over the network to the call router in relation to the communication session. (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106. Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; implicit that requested data is delivers to the requesting client system via intermediary network device such as a router since “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like.”)

For claim 9. Lango discloses all the limitations of claim 8, and Lango further teaches: wherein the media request includes a resource identifier used to identify a network location of the media server providing the media service. (Lango, fig 1, column 4, line 35 to column 6, line 48, “A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"”; fig 6, column 14, line 64 to column 15, line 42, “Upon receiving the data request from client system 106, caching server system 104 reads the media data description information for the selected URL from the media data server storing media data for the URL requested by the data request (step 604). Caching server system 104 then hashes the media data description information (or a portion thereof) read in step 604 to generate a validator string for the URL (step 606). Techniques used for generating a validator string have been previously described with respect to FIG. 4. Since the media data description information includes information (e.g., version information, author information, title information, duration of the logical stream, etc.) which uniquely identifies the version of the media data associated with the URL, the value of the validator string changes as the contents or version of the media data associated with the URL changes, i.e., the validator string is content-sensitive and uniquely identifies the version of media data associated with the URL and stored by media data server 102. The validator string is used to detect whether the media data associated with the URL and stored by the media data server has changed.”; column 18, line 9-17, “Additionally, if there are several media data servers with the same "name" (URL, hostname, or the like), each storing similar but slightly different content, conventional caching systems might continuously think that the media is going from fresh to stale and cause -neither- content to be in cache. However, the present invention avoids such a "false miss" problem and allows the content from all servers to be stored in the cache as distinct objects (and served from the cache) at the same time.”)

For claim 12. Lango discloses all the limitations of claim 8, and Lango further teaches: wherein the operations further comprise: receiving an incoming communication request directed to a destination endpoint; and executing a set of program instructions associated with the destination endpoint, the set of program instructions including the instruction that comprises the identifier of the media provided by the media service. (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106. Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; more details in fig 6, column 14, line 64 to column 16, line 60; also see fig 2, column 7, line 41 to column 9, line 7, “Storage subsystem 206 may be configured to store the basic programming and data constructs that provide the functionality of the computer system and of the present invention. For example, according to an embodiment of the present invention, software modules implementing the functionality of the present invention may be stored in storage subsystem 206 of caching server system 104. These software modules may be executed by processor(s) 202 of caching server system 104… Memory subsystem 208 may include a number of memories including a main random access memory (RAM) 218 for storage of instructions and data during program execution and a read only memory (ROM) 220 in which fixed instructions are stored.”)

For claim 13. Lango discloses all the limitations of claim 8, and Lango further teaches: wherein the transmitting of the media request for the identified media to the media server is further based on a determination that media corresponding to the media request is not already cached at the cache server. (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106. Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; more details in fig 6, column 14, line 64 to column 16, line 60)

For claim 15. Lango teaches: A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a cache server, cause the one or more computer processors to perform operations (Lango, fig 2, column 7, line 41 to column 9, line 7) comprising: 
receiving over a network, from a call router, an instruction that comprises an identifier of media provided by a media service, the instruction being related to a communication session facilitated by the call router; (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106.”; more details in fig 6, column 14, line 64 to column 16, line 60)
based on the instruction, transmitting a media request to a media server providing the media service; (Lango, fig 1, column 4, line 35 to column 6, line 48, “Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; more details in fig 6, column 14, line 64 to column 16, line 60)
and in response to receiving a media item generated based on the media request: caching the received media item at the cache server with a uniform resource identifier (URI) that comprises state information of the communication session; (Lango, fig 1, column 4, line 35 to column 6, line 48, “Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients… According to the teachings of the present invention, caching server system 104 is configured to cache media data using content-sensitive identifiers. These content-sensitive identifiers enable caching server system 104 to unambiguously determine the version or content of the media data cached by the caching server system 104 for a particular data reference or pointer (e.g., for a particular URL). Since the data is cached using objects, according to the teachings of the present invention, caching server 104 generates a content-sensitive identifier for each object and associates the content-sensitive identifier with the object. In the embodiment where an object corresponds to a file, the content-sensitive identifier may correspond to a filename associated with the file. According to the teachings of the present invention, based upon the content-sensitive identifiers, caching server 104 can unambiguously determine if the data cached by the caching server (in the form of objects) for a particular URL is the same (is "current" or "fresh") as the media data stored by the media data server 102 for the particular URL or whether the cached data is different (is "stale") from the media data stored by media data server 102 for the particular URL.”; more details in fig 3-4, column 9, line 8 to column 14, line 27, “For each object generated in step 304, caching server system 104 then configures and associates a string (hereinafter referred to as the "object name string") with the object based upon information which uniquely identifies the version of media data stored by the object (step 306). FIG. 4 depicts an object name string 400 generated for an object according to an embodiment of the present invention. As depicted in FIG. 4, object name string 400 is generated by concatenating one or more strings comprising information that uniquely identifies the version of the media data stored by the object. Object name string 400 depicted in FIG. 4 is merely illustrative of an embodiment incorporating the present invention and does not limit the scope of the invention as recited in the claims. One of ordinary skill in the art would recognize variations, modifications, and alternatives. Object name string 400 depicted in FIG. 4 includes a reserved string 402, a string 404 indicating the name of the URL (or data reference or data pointer) corresponding to the media data stored by the object, a string 406 representation of the encoding used for the logical stream, a validator string 408 for the object, and a string representing the object number 410 assigned to the object. It should be apparent that in alternative embodiments of the present invention, other strings and/or values not depicted in FIG. 4 may also be used to generate the object name string. Additionally, in alternative embodiments of the present invention, the object name string may be generated using fewer strings and/or values than those depicted in FIG. 4.”)
and communicating the media item over the network to the call router in relation to the communication session. (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106. Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; implicit that requested data is delivers to the requesting client system via intermediary network device such as a router since “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like.”)

For claim 16. Lango discloses all the limitations of claim 15, and Lango further teaches: wherein the media request includes a resource identifier used to identify a network location of the media server providing the media service. (Lango, fig 1, column 4, line 35 to column 6, line 48, “A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"”; fig 6, column 14, line 64 to column 15, line 42, “Upon receiving the data request from client system 106, caching server system 104 reads the media data description information for the selected URL from the media data server storing media data for the URL requested by the data request (step 604). Caching server system 104 then hashes the media data description information (or a portion thereof) read in step 604 to generate a validator string for the URL (step 606). Techniques used for generating a validator string have been previously described with respect to FIG. 4. Since the media data description information includes information (e.g., version information, author information, title information, duration of the logical stream, etc.) which uniquely identifies the version of the media data associated with the URL, the value of the validator string changes as the contents or version of the media data associated with the URL changes, i.e., the validator string is content-sensitive and uniquely identifies the version of media data associated with the URL and stored by media data server 102. The validator string is used to detect whether the media data associated with the URL and stored by the media data server has changed.”; column 18, line 9-17, “Additionally, if there are several media data servers with the same "name" (URL, hostname, or the like), each storing similar but slightly different content, conventional caching systems might continuously think that the media is going from fresh to stale and cause -neither- content to be in cache. However, the present invention avoids such a "false miss" problem and allows the content from all servers to be stored in the cache as distinct objects (and served from the cache) at the same time.”)

For claim 19. Lango discloses all the limitations of claim 15, and Lango further teaches: wherein the operations further comprise: receiving an incoming communication request directed to a destination endpoint; and executing a set of program instructions associated with the destination endpoint, the set of program instructions including the instruction that comprises the identifier of the media provided by the media service. (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106. Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; more details in fig 6, column 14, line 64 to column 16, line 60; also see fig 2, column 7, line 41 to column 9, line 7, “Storage subsystem 206 may be configured to store the basic programming and data constructs that provide the functionality of the computer system and of the present invention. For example, according to an embodiment of the present invention, software modules implementing the functionality of the present invention may be stored in storage subsystem 206 of caching server system 104. These software modules may be executed by processor(s) 202 of caching server system 104… Memory subsystem 208 may include a number of memories including a main random access memory (RAM) 218 for storage of instructions and data during program execution and a read only memory (ROM) 220 in which fixed instructions are stored.”)

For claim 20. Lango discloses all the limitations of claim 15, and Lango further teaches: wherein the transmitting of the media request for the identified media to the media server is further based on a determination that media corresponding to the media request is not already cached at the cache server. (Lango, fig 1, column 4, line 35 to column 6, line 48, “As shown, network system 100 comprises a number of computer systems including a media data server system 102, a caching server system 104, and a plurality of client systems 106 coupled to each other via communication links 108… Communication links 108 may also represent communication paths through interconnected computer networks, intermediary devices, switches, routers, other communication links, and the like… A data request from a client system may be communicated to media data server 102 or to caching server 104. According to an embodiment of the present invention, the data request may be intercepted by an intermediary network device such as a router (which may be embodied as a Layer 4 or Layer 7 switch, a WCCP router, or any other switch or router) which may be configured to recognize a data request requesting media data. When the intermediary network device identifies such as request, the data request may be redirected to caching server 104 instead of media data server 102. Client system 106 need not be aware that the data request is routed to caching server 104 instead of media data server 102. This method is sometimes referred to as "transparency" or "transparent caching"… Caching server 104 is configured to receive media data requests from client systems 106. Upon receiving a data request, caching server 104 determines if the media data requested by the data request is stored or cached by the caching server. If the requested data is cached by caching server 104 (i.e., a cache hit), the cached data is communicated to the requesting client system. If caching server 104 determines that the requested data is not cached by caching server 104 (i.e., a cache miss), caching server 104 requests the data corresponding to the data request from media data server 102 and then delivers the data to the requesting client system, while caching the data. The cached data is then available for subsequent data requests from clients.”; more details in fig 6, column 14, line 64 to column 16, line 60)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lango, US 6,813,690 in view of Robbins, US 8,885,639.

For claim 3. Lango discloses all the limitations of claim 1, however Lango doesn’t teach: wherein the media service is a text-to-speech service, the media request includes text to be converted into speech, and the media item is an audio file of the text converted into speech.
Robbins from the same or similar fields of endeavor teaches: wherein the media service is a text-to-speech service, the media request includes text to be converted into speech, and the media item is an audio file of the text converted into speech. (Robbins, fig 5, column 5, line 52 to column 7, line 50, “At step 570, audio associated with the call request is retrieved. In one or more embodiments, a SIP Device may process a talking call waiting URL in an "alert info" field of an invite request. Processing the talking call waiting URL may include a SIP Device sending an HTTP request to a Text To Speech (TTS) server identified by the URL. The HTTP request may be a GET request containing talking call waiting announcement text in the URL which the TTS server may process. In some embodiments where talking call waiting has been enabled and a SIP Device receives an invite request without talking call waiting announcement text in an "alert info" field of the request, the SIP Device may construct talking call waiting text from the calling party information included in the SIP Invite request. In some embodiments where talking call waiting has been enabled and a SIP Device receives an invite request without address information associated with a resource in an "alert info" field of the request, the SIP Device may construct a resource address based on configuration information stored at the SIP Device (e.g., a Text To Speech server 126 designated for use by the SIP device). A TTS Server may process the announcement text received from the SIP device. According to an embodiment of the present invention, the TTS Server may be a separate TTS Server located on the network and identified by the URL supplied in the call request. According to other embodiments of the present invention, the SIP Server may contain TTS capabilities and may process TTS requests. By way of non-limiting example, TTS Server 126 may process the TCW text received from SIP device 110 and may synthesize an audio file, which it then sends to the SIP device. In other examples of the present invention, ITS Server 126 may return streaming audio.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Robbins into Lango, since Lango suggests a technique for requesting and communicating media provided by a media service, and Robbins suggests the beneficial way of having the media service to be a text-to-speech service, the request to include text to be converted into speech, and the media to be an audio file of the text converted into speech in order to provide text to speech service to users (Robbins, column 2, line 45-56) in the analogous art of communication.

For claim 4. Lango and Robbins disclose all the limitations of claim 3, however Lango doesn’t teach: wherein the providing of the media item in relation to the communication session comprises causing playback of the audio file within the communication session.
Robbins from the same or similar fields of endeavor teaches: wherein the providing of the media item in relation to the communication session comprises causing playback of the audio file within the communication session. (Robbins, fig 5, column 5, line 52 to column 7, line 50, “At step 580, audio associated with the call request may be played. By way of non-limiting example, SIP Device 110 may receive an audio file returned from TTS Server 126 and may interrupt the audio signal of the call from SIP element 130 while the received audio file is played to user interface 114, or intermix the audio from the audio file with the audio signal of the call from SIP element 130. Where the audio is provided in streaming format, the streamed audio may likewise be provided to user interface 114, either as an interruption to the audio signal of the call with SIP element 130 or intermixed with the audio signal of the call with SIP element 130.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Robbins into Lango, since Lango suggests a technique for communicating media provided by a media service, and Robbins suggests the beneficial way of having the media service to be a text-to-speech service and having the media to be an audio file (that can be played) in order to provide text to speech service to users (Robbins, column 2, line 45-56) in the analogous art of communication.

For claim 10. Lango discloses all the limitations of claim 8, however Lango doesn’t teach: wherein the media service is a text-to- speech service, the media request includes text to be converted into speech, and the media item is an audio file of the text converted into speech.
Robbins from the same or similar fields of endeavor teaches: wherein the media service is a text-to- speech service, the media request includes text to be converted into speech, and the media item is an audio file of the text converted into speech. (Robbins, fig 5, column 5, line 52 to column 7, line 50, “At step 570, audio associated with the call request is retrieved. In one or more embodiments, a SIP Device may process a talking call waiting URL in an "alert info" field of an invite request. Processing the talking call waiting URL may include a SIP Device sending an HTTP request to a Text To Speech (TTS) server identified by the URL. The HTTP request may be a GET request containing talking call waiting announcement text in the URL which the TTS server may process. In some embodiments where talking call waiting has been enabled and a SIP Device receives an invite request without talking call waiting announcement text in an "alert info" field of the request, the SIP Device may construct talking call waiting text from the calling party information included in the SIP Invite request. In some embodiments where talking call waiting has been enabled and a SIP Device receives an invite request without address information associated with a resource in an "alert info" field of the request, the SIP Device may construct a resource address based on configuration information stored at the SIP Device (e.g., a Text To Speech server 126 designated for use by the SIP device). A TTS Server may process the announcement text received from the SIP device. According to an embodiment of the present invention, the TTS Server may be a separate TTS Server located on the network and identified by the URL supplied in the call request. According to other embodiments of the present invention, the SIP Server may contain TTS capabilities and may process TTS requests. By way of non-limiting example, TTS Server 126 may process the TCW text received from SIP device 110 and may synthesize an audio file, which it then sends to the SIP device. In other examples of the present invention, ITS Server 126 may return streaming audio.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Robbins into Lango, since Lango suggests a technique for requesting and communicating media provided by a media service, and Robbins suggests the beneficial way of having the media service to be a text-to-speech service, the request to include text to be converted into speech, and the media to be an audio file of the text converted into speech in order to provide text to speech service to users (Robbins, column 2, line 45-56) in the analogous art of communication.

For claim 11. Lango and Robbins disclose all the limitations of claim 10, however Lango doesn’t teach: wherein the providing the media item in relation to the communication session comprises causing playback of the audio file within the communication session.
Robbins from the same or similar fields of endeavor teaches: wherein the providing the media item in relation to the communication session comprises causing playback of the audio file within the communication session. (Robbins, fig 5, column 5, line 52 to column 7, line 50, “At step 580, audio associated with the call request may be played. By way of non-limiting example, SIP Device 110 may receive an audio file returned from TTS Server 126 and may interrupt the audio signal of the call from SIP element 130 while the received audio file is played to user interface 114, or intermix the audio from the audio file with the audio signal of the call from SIP element 130. Where the audio is provided in streaming format, the streamed audio may likewise be provided to user interface 114, either as an interruption to the audio signal of the call with SIP element 130 or intermixed with the audio signal of the call with SIP element 130.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Robbins into Lango, since Lango suggests a technique for communicating media provided by a media service, and Robbins suggests the beneficial way of having the media service to be a text-to-speech service and having the media to be an audio file (that can be played) in order to provide text to speech service to users (Robbins, column 2, line 45-56) in the analogous art of communication.

For claim 17. Lango discloses all the limitations of claim 15, however Lango doesn’t teach: wherein the media service is a text-to-speech service, the media request includes text to be converted into speech, and the media item is an audio file of the text converted into speech.
Robbins from the same or similar fields of endeavor teaches: wherein the media service is a text-to-speech service, the media request includes text to be converted into speech, and the media item is an audio file of the text converted into speech. (Robbins, fig 5, column 5, line 52 to column 7, line 50, “At step 570, audio associated with the call request is retrieved. In one or more embodiments, a SIP Device may process a talking call waiting URL in an "alert info" field of an invite request. Processing the talking call waiting URL may include a SIP Device sending an HTTP request to a Text To Speech (TTS) server identified by the URL. The HTTP request may be a GET request containing talking call waiting announcement text in the URL which the TTS server may process. In some embodiments where talking call waiting has been enabled and a SIP Device receives an invite request without talking call waiting announcement text in an "alert info" field of the request, the SIP Device may construct talking call waiting text from the calling party information included in the SIP Invite request. In some embodiments where talking call waiting has been enabled and a SIP Device receives an invite request without address information associated with a resource in an "alert info" field of the request, the SIP Device may construct a resource address based on configuration information stored at the SIP Device (e.g., a Text To Speech server 126 designated for use by the SIP device). A TTS Server may process the announcement text received from the SIP device. According to an embodiment of the present invention, the TTS Server may be a separate TTS Server located on the network and identified by the URL supplied in the call request. According to other embodiments of the present invention, the SIP Server may contain TTS capabilities and may process TTS requests. By way of non-limiting example, TTS Server 126 may process the TCW text received from SIP device 110 and may synthesize an audio file, which it then sends to the SIP device. In other examples of the present invention, ITS Server 126 may return streaming audio.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Robbins into Lango, since Lango suggests a technique for requesting and communicating media provided by a media service, and Robbins suggests the beneficial way of having the media service to be a text-to-speech service, the request to include text to be converted into speech, and the media to be an audio file of the text converted into speech in order to provide text to speech service to users (Robbins, column 2, line 45-56) in the analogous art of communication.

For claim 18. Lango and Robbins disclose all the limitations of claim 17, however Lango doesn’t teach: wherein the providing the media item in relation to the communication session comprises causing playback of the audio file within the communication session.
Robbins from the same or similar fields of endeavor teaches: wherein the providing the media item in relation to the communication session comprises causing playback of the audio file within the communication session. (Robbins, fig 5, column 5, line 52 to column 7, line 50, “At step 580, audio associated with the call request may be played. By way of non-limiting example, SIP Device 110 may receive an audio file returned from TTS Server 126 and may interrupt the audio signal of the call from SIP element 130 while the received audio file is played to user interface 114, or intermix the audio from the audio file with the audio signal of the call from SIP element 130. Where the audio is provided in streaming format, the streamed audio may likewise be provided to user interface 114, either as an interruption to the audio signal of the call with SIP element 130 or intermixed with the audio signal of the call with SIP element 130.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Robbins into Lango, since Lango suggests a technique for communicating media provided by a media service, and Robbins suggests the beneficial way of having the media service to be a text-to-speech service and having the media to be an audio file (that can be played) in order to provide text to speech service to users (Robbins, column 2, line 45-56) in the analogous art of communication.

Claims 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lango, US 6,813,690 in view of Shnier, US 2003/0065739.

For claim 22. Lango discloses all the limitations of claim 1, and however Lango doesn’t teach: wherein the state information comprises a date of the communication session. 
Shnier from the same or similar fields of endeavor teaches: wherein the state information comprises a date of the communication session. (Shnier, paragraph 53-58, “If the audio is archived, and previous shows are available, then several URLs should be examined. This could be done from Central Database 110, as shown by arrow 104, or by another computer with access to Content Provider 100, not shown. Similar to file naming on a computer, each URL must be unique, and the scheme for generating such unique URLs is determined by the administrators of the server computers at Content Provider 100. Examining these URLs 103 reveals that some parts of the URLs are the same (the non-changing part, here "http://www.example.com/" and the ".rm"), and some are different (the changing part, here "20011015", "20011016", and so on). Often, unique URLs are generated using a sequential number, or using digits and letters based on the date when the content was produced or first made available. Here, the changing part of URLs 103 appears to have a date code in the following format (left to right): 4-digit year (2001) 2-digit month (10) 2-digit date (15, 16, and 17)”; paragraph 77-105, “Also, the content provider might be using the services of a content delivery network (CDN) that uses distributed caching of content, and this CDN may require a URL naming scheme that includes other information such as geographic location in order to optimize network traffic.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shnier into Lango, since Lango suggests a technique for storing media with a URL, and Shnier suggests the beneficial way of having such URL to include date and geographic location in order to uniquely identify the date of the media and to optimize network traffic (Shnier, paragraph 53-58, 77-104) the analogous art of communication.

For claim 23. Lango discloses all the limitations of claim 1, however Lango doesn’t teach: wherein the state information comprises a geographic location.
Shnier from the same or similar fields of endeavor teaches: wherein the state information comprises a geographic location. (Shnier, paragraph 53-58, “If the audio is archived, and previous shows are available, then several URLs should be examined. This could be done from Central Database 110, as shown by arrow 104, or by another computer with access to Content Provider 100, not shown. Similar to file naming on a computer, each URL must be unique, and the scheme for generating such unique URLs is determined by the administrators of the server computers at Content Provider 100. Examining these URLs 103 reveals that some parts of the URLs are the same (the non-changing part, here "http://www.example.com/" and the ".rm"), and some are different (the changing part, here "20011015", "20011016", and so on). Often, unique URLs are generated using a sequential number, or using digits and letters based on the date when the content was produced or first made available. Here, the changing part of URLs 103 appears to have a date code in the following format (left to right): 4-digit year (2001) 2-digit month (10) 2-digit date (15, 16, and 17)”; paragraph 77-105, “Also, the content provider might be using the services of a content delivery network (CDN) that uses distributed caching of content, and this CDN may require a URL naming scheme that includes other information such as geographic location in order to optimize network traffic.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shnier into Lango, since Lango suggests a technique for storing media with a URL, and Shnier suggests the beneficial way of having such URL to include date and geographic location in order to uniquely identify the date of the media and to optimize network traffic (Shnier, paragraph 53-58, 77-104) the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462